Citation Nr: 1623529	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  09-46 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to an increased rating for right knee degenerative joint disease (DJD), currently evaluated as 10 percent disabling. 

2. Entitlement to an increased rating for left knee degenerative joint disease (DJD), currently evaluated as 10 percent disabling.

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Dale Graham, Agent


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1991 to March 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  This matter was remanded in March 2012, December 2012, July 2013, and March 2014 for further development.  The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in January 2014, and a copy of the hearing transcript is of record.

As noted in the March 2014 remand, the record raised a claim for TDIU as part and parcel of the Veteran's increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, while the Board sincerely regrets the additional delay, another remand is required to ensure compliance with the Board's prior remand directives and to obtain a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.

In the March 2014 remand, the Board directed the AOJ to obtain outstanding VA treatment records and to document in the claims file all attempts to procure records.  At that time of the remand, the claims file contained VA treatment records up to October 2012.  Following the remand, the record does not reflect that the AOJ added updated VA treatment records or documented efforts to procure such records.  The most recent VA treatment records in the claims file remain those dated October 2012.  However, the Veteran's January 2014 hearing testimony and a March 2013 private treatment record suggest the Veteran continued to receive treatment at the VA.  See January 2014 Board Hearing Transcript, p. 7 (Veteran receives treatment at Oklahoma City VA Medical Center); March 2013 Private Treatment Record (Veteran continues on medication in treatment from VA).  Accordingly, outstanding VA treatment records should be obtained on remand.  See 38 C.F.R. § 3.159(c); Bell v. Derwinski, 2 Vet. App. 611 (1992) (observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the appellant's claims folder, are in the constructive possession of the Board and must be considered).  If additional VA treatment records do not exist, the AOJ should document such in the Veteran's claims file.

A remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders and provides that the Secretary of VA has a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  As the requested development was not completed, the claims must be remanded so that compliance with the Board's March 2014 remand can occur.

During the January 2014 Board hearing, the Veteran testified that her knees affect her ability to seek gainful employment.  In response to the question of unemployability, the Veteran responded "I would say yes because I can't stand, sit, squat, jump or anything like that without pain."  The Veteran underwent VA examination in relation to her bilateral knee disability in April 2015.  The VA examiner noted that the Veteran last worked in 2007, that she reported daily flare-ups of her knee condition, that she was not able to sit or stand for a period of time, that she was not able to drive certain distances and had to have her husband drive her, that climbing stairs caused flare-ups, that she was fearful of working because her knees would give out on her, and that she had not applied to jobs in 8 years due to her fear of chronic knee pain.  The VA examiner, after reviewing the record and examining the Veteran, opined that the Veteran was not able to work because of her chronic bilateral knee pain.  

As there is new evidence to suggest an exceptional disability picture, such as "marked interference with employment," submission of the issue of entitlement to an extraschedular rating for bilateral knee disability to the Director of Compensation for extraschedular consideration is warranted pursuant to 38 C.F.R. § 3.321(b)(1).

As there is evidence to suggest the Veteran is unable to secure and follow a substantially gainful occupation by reason of her service-connected disabilities, submission of the issue of entitlement to TDIU to the Director of Compensation for extraschedular consideration is warranted pursuant to 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file all outstanding VA treatment records dated from October 2012 to the present.  If no such records are located, that fact should be documented in the claims file.

2. After the development action described in paragraph 1 has been performed, refer the Veteran's claims for increased ratings for her bilateral knee disability to VA's Director of Compensation and Pension Services or the Under Secretary for Benefits for extraschedular consideration under 38 C.F.R. § 3.321(b).

3.  After the development action described in paragraph 1 has been performed, refer the Veteran's claim for entitlement to TDIU to VA's Director of Compensation and Pension Services or the Under Secretary for Benefits for extraschedular consideration under 38 C.F.R. § 4.16(b).

4. After completing the above actions, to include any other development that may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

